In an action for a divorce, wherein the defendant counterclaims for a divorce, the jury answered all questions in the negative, and judgment was entered dismissing the complaint and the counterclaim. Plaintiff appeals from the judgment insofar as it dismisses the complaint. Judgment insofar as appeal is taken reversed on the facts and a new trial granted, with costs to abide the event. The verdict, insofar as it answers questions numbered 1 and 2 in the negative, is against the weight of the evidence, and the motion to set it aside should have been granted. It was not error to exclude plaintiff’s exhibit 13 for identification from evidence, no sufficient foundation having been laid for its admission. Nolan, P. J., Carswell, Adel, Wenzel and Beldock, JJ., concur.